Order entered March 4, 2014




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-13-01515-CR
                                        No. 05-13-01516-CR

                          SHEMONT JAYRON GULLATT, Appellant

                                                    V.

                                THE STATE OF TEXAS, Appellee

                       On Appeal from the 363rd Judicial District Court
                                    Dallas County, Texas
                      Trial Court Cause Nos. F11-61616-W, F11-70820-W

                                              ORDER
        The Court ORDERS the Dallas County District Clerk to file the clerk’s records for these

appeals within FIFTEEN DAYS of the date of this order.

        We ORDER appellant to file, within THIRTY DAYS of the date of this order, amended

briefs that properly cite to the clerk’s records.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to Gary

Fitzsimmons, Dallas County District Clerk; the Dallas County District Clerk’s Office, Criminal

Records Division; and to counsel for all parties.

                                                         /s/   DAVID EVANS
                                                               JUSTICE